
	
		I
		112th CONGRESS
		1st Session
		H. R. 2379
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Mr. Grijalva (for
			 himself, Mr. Hinojosa, and
			 Mr. Filner) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To improve the literacy and English skills of limited
		  English proficient individuals, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Families Learning and Understanding
			 English Together Act of 2011.
		2.FindingsThe Congress finds the following:
			(1)The Census Bureau
			 reports that in 2007, 19.7 percent of United States households speak a language
			 other than English at home.
			(2)Many parents in
			 many recently immigrated families speak little to no English, possess low
			 literacy skills in their native language due to limited education, and
			 frequently struggle to assist their children’s English language
			 development.
			(3)The United States
			 is a nation of immigrants, and even today, according to the 2007 update of the
			 Census, over 38,000,000 individuals who live in the United States were born
			 outside the country.
			3.PurposeThe purpose of this Act is to improve the
			 educational, social, and economic advancement of families with limited English
			 proficient individuals in need of literacy skills by expanding and enhancing
			 family literacy services for such families.
		4.Competitive Grant
			 Program
			(a)Program
			 authorizedFrom funds made available pursuant to section 9, and
			 after reserving funds under section 9(b), the Secretary may award grants to
			 family literacy providers to provide, directly or through a contract with
			 another provider, family literacy services designed for families with limited
			 English proficient individuals. Each grant under this Act shall be for a period
			 of 1 year and may be renewed for a total of 5 additional years.
			(b)ApplicationFamily
			 literacy providers who desire to receive a grant under this Act shall submit an
			 application at such time, containing such information, and in such manner as
			 the Secretary may require. Such application shall include the following:
				(1)An assurance that
			 services provided with funds under this Act shall be provided to the
			 hardest-to-reach populations, including populations with the greatest economic
			 and social need.
				(2)A
			 description of the services that will be provided with funds under this Act,
			 including how the services will be based on research-based reading instruction
			 for limited English proficient children and parents.
				(3)A
			 description of the outcome measures, consistent with section 6, that are based
			 on scientifically based research and will be employed by the family literacy
			 provider to measure the effectiveness of services provided with funds under
			 this Act.
				(4)An assurance that,
			 in providing family literacy services through the grant, the family literacy
			 provider will collaborate with one or more of the following:
					(A)A local
			 educational agency.
					(B)An elementary
			 school.
					(C)A secondary
			 school.
					(D)A nonprofit
			 entity.
					(c)Grant
			 amountThe amount of a grant under this Act for a fiscal year
			 shall not be less than $150,000 or more than $1,000,000.
			(d)Services
			 requirementsFamily literacy services under this Act shall be
			 provided in sufficient intensity in terms of hours, and shall be of sufficient
			 duration, to make sustainable changes in a family and shall integrate all of
			 the following activities:
				(1)Interactive
			 literacy activities between parents and their children.
				(2)Training for
			 parents regarding how to be the primary teacher for their children and full
			 partners in the education of their children.
				(3)Parent literacy
			 training that leads to economic self-sufficiency.
				(4)An age-appropriate
			 education to prepare children for success in school and life
			 experiences.
				(e)Special
			 ruleFamily literacy services under this Act may be provided to a
			 family only if—
				(1)each parent in the
			 family has attained 16 years of age; and
				(2)the family has at
			 least one child from birth who has not yet attained 8 years of age.
				5.Technical
			 assistance and training
			(a)Activities by
			 SecretaryThe Secretary,
			 acting through the Assistant Secretary for Elementary and Secondary Education,
			 shall, through grants or contracts as described in subsection (b), provide
			 technical assistance and training to grantees under this Act for the purposes
			 described in subsection (c).
			(b)Activities by
			 national organizations
				(1)In
			 generalThe Secretary shall make grants to, or enter into
			 contracts with, at least 2 eligible national organizations to provide technical
			 assistance and training to grantees under this Act for the purposes described
			 in subsection (c).
				(2)DefinitionIn
			 this section, the term eligible national organization means a
			 national organization with expertise in providing family literacy services to
			 limited English proficient populations.
				(c)PurposesThe
			 purposes of technical assistance and training provided under this section are
			 the following:
				(1)Assisting grantees
			 under this Act to improve the quality of their family literacy services.
				(2)Enabling such grantees that demonstrate the
			 effective provision of family literacy services, based on improved outcomes for
			 children and their parents, to provide technical assistance and training to
			 government agencies and to family literacy providers that work in collaboration
			 with such agencies to improve the quality of their family literacy
			 services.
				(3)Assisting such grantees in the
			 implementation of literacy curriculum and training activities, including
			 curriculum and training activities that support building on a child’s native
			 language.
				(d)Reports to
			 CongressNot later than 90 days after the end of each fiscal
			 year, the Secretary shall submit to the Committee on Education and Labor of the
			 House of Representatives and the Committee on Health, Education, Labor, and
			 Pensions of the Senate a report on the technical assistance and training
			 provided pursuant to subsections (a) and (b). Each such report shall describe
			 the actions taken by the Secretary to ensure that such technical assistance and
			 training is of high-quality and is responsive to the needs of grantees under
			 this Act.
			6.Outcome
			 measuresThe Secretary shall
			 require each family literacy provider receiving a grant under this Act to meet
			 culturally appropriate and competent outcome measures described in the
			 provider’s application under section 4, including outcome measures with respect
			 to—
			(1)acquisition of the
			 English language, including improved educational levels;
			(2)literacy skills
			 and building of a home language;
			(3)improved parenting
			 and life skills;
			(4)the improved
			 ability of parents with limited English proficiency to effectively interact
			 with officials of the schools their children attend;
			(5)improved
			 developmental skills and independent learning of the children; and
			(6)increased parental
			 participation in their children’s education and home environments that are
			 supportive of educational endeavors.
			7.EvaluationThe Secretary shall conduct an annual
			 evaluation of the grant program under this Act. Such evaluation shall be used
			 by the Secretary—
			(1)for program
			 improvement;
			(2)to further define
			 the program’s goals and objectives; and
			(3)to determine
			 program effectiveness.
			8.DefinitionsFor purposes of this Act:
			(1)Application of
			 ESEA termsThe terms elementary school,
			 limited English proficient, local educational agency,
			 scientifically based research, and secondary school
			 have the meanings given such terms in section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801). The term scientifically
			 based reading research has the meaning given such term in section 1208
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6368).
			(2)Family literacy
			 providerThe term
			 family literacy provider means an entity that—
				(A)is located in a
			 geographic area containing at least one public elementary school or secondary
			 school with a majority enrollment of children with limited English proficiency;
			 and
				(B)is one of the
			 following:
					(i)A
			 current grantee under subpart 3 of part B of title I of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6381 et seq.) (commonly referred to
			 as William F. Goodling Even Start Family Literacy Programs), the
			 Head Start Act (42 U.S.C. 9831 et seq.), or any other Federal or State early
			 childhood program.
					(ii)An adult
			 education provider.
					(iii)A
			 local educational agency.
					(iv)A
			 public or private nonprofit agency.
					(v)Another entity that has the demonstrated
			 ability to provide family literacy services to limited English proficient
			 adults and families.
					(3)SecretaryThe
			 term Secretary means the Secretary of Education.
			9.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized
			 to be appropriated to carry out this Act $50,000,000 for each of fiscal years
			 2012 through 2016.
			(b)ReservationsFrom
			 funds made available pursuant to subsection (a) for a fiscal year, the
			 Secretary shall reserve—
				(1)not more than 2
			 percent of such funds for conducting the annual evaluation required by section
			 7; and
				(2)$5,000,000 for
			 technical assistance and training under section 5.
				
